This is an original action in this court for a writ of habeas corpus. The petitioners allege that they are restrained of their liberty and are unlawfully imprisoned at Pawhuska, Osage county, Okla., by R. H. Shults, sheriff of said county, and C. M. Hanson, sheriff of Chautauqua county, Kan., and that a requisition from the Governor of the state of Kansas has been honored by the Governor of the state of Oklahoma, and that the said sheriff is about to deliver petitioners to the sheriff of Chautauqua county, Kan., to be conveyed to the state of Kansas upon a prosecution pending in the court there charging petitioners with the crime of bank robbery.
A writ of habeas corpus was issued upon said petition returnable on the 23rd day of August, 1932, at which time a hearing was had. The respondents made their return showing that they held petitioners upon the proper showing that petitioners are charged with a crime in Chautauqua county, and that a requisition has been requested by the Governor of Kansas to the Governor of Oklahoma to deliver the petitioners to the sheriff of Chautauqua county, Kan. Petitioners are charged with being fugitives from justice from the state of Kansas. Petitioners sued out this writ of habeas corpus denying that they are fugitives and introduced evidence in support of their contention.
Habeas corpus is the proper proceeding to determine whether the prisoners are fugitives within the meaning of the extradition laws and subject to be taken from the jurisdiction of this state to the state whose laws they are charged with violating.
Upon the hearing had, the court determined that the petitioners are fugitives; the writ is therefore denied, and the prisoners remanded to the custody of the respondents.
EDWARDS, J., concurs. CHAPPELL, J., not participating. *Page 33